Citation Nr: 1107908	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  06-17 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to a rating in higher than 20 percent for 
cervical strain with traumatic degenerative joint disease and 
diskectomy.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1971 to January 1973.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in December 2004 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In May 2009, the Board remanded the case to the RO for additional 
evidentiary development.  As the requested development has been 
completed on the claims for service connection, no further action 
is necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The claim for increase for cervical strain with traumatic joint 
disease and discectomy is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  Fibromyalgia was not affirmatively shown to have had onset 
during service, and fibromyalgia or a chronic myofascial pain 
syndrome, first shown after service, is unrelated to an injury, 
disease, or event of service origin.

2.  A lumbar spine disability, degenerative changes, was not 
affirmatively shown to have had onset during service; a lumbar 
spine disability, degenerative changes, as a chronic disease was 
not manifested to a compensable degree within one year from the 
date of separation from service in January 1973; a lumbar spine 
disability, degenerative changes, first diagnosed after service 
beyond the one-year presumptive period for a chronic disease, is 
otherwise unrelated to an injury, disease, or event in service


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2010).

2.  A lumbar spine disability, degenerative changes, was not 
incurred in or aggravated by service, and a lumbar spine 
disability, degenerative changes, as a chronic disease may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in September 2004 and in March 2006.  The notice 
included the type of evidence to substantiate the claims of 
service connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during active service; 
evidence of current disability; and evidence of a relationship 
between the current disability and the injury or disease or 
event, causing an injury or disease, during active service.  The 
Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records, or with his authorization VA would 
obtain any such records on his behalf.  The VCAA notice included 
the provisions for the effective date of the claim and for the 
degree of disability assignable.

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence), 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent of pre-adjudication 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of 
the elements of a claim for service connection).

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
content-complying VCAA notice, the claims were readjudicated as 
evidenced by the supplemental statement of the case dated in 
September 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.).


Duty to Assist

VA has made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), (b) 
and (c).  The RO has obtained the service treatment records, VA 
medical records, and Social Security Administration records.  The 
Veteran himself submitted private medical records, such as those 
from Maricopa Medical Center and H.H., M.D.  The Veteran has not 
identified any additionally available evidence for consideration.

VA has not conducted specific medical inquiry in the form of a VA 
examination in an effort to substantiate the claims of service 
connection, however, no medical examination or opinion is 
required under the duty to assist because the service treatment 
records do not contain any complaint or finding relative to the 
claimed disabilities and the record does not indicate that the 
claimed disabilities may be associated with an established event, 
injury, or disease in service or to a service-connected 
disability.  Therefore the evidence already of record is deemed 
sufficient to render a decision on the Veteran's claims. 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.




Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as arthritis, 
including degenerative changes by X-ray, becomes manifest to a 
degree of 10 percent within one year from date of separation from 
service, the disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in service.  This may be accomplished by 
affirmatively showing inception during service.  38 C.F.R. 
§ 3.303(a).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  The Veteran does not argue, and the 
record does not show, that the claimed disabilities were the 
result of participation in combat with the enemy.  For these 
reasons, the combat provision of 38 U.S.C.A. § 1154(b) does not 
apply.


Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board")).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
Veteran.  38 U.S.C.A. § 5107(b).

Facts and Analysis

The service treatment records, including the report of the 
separation examination,  do not contain any complaint, finding, 
history, treatment, or diagnosis of fibromyalgia or a lumbar 
spine disability. 





On the basis of the service treatment records alone, fibromyalgia 
and a lumbar spine disability were not affirmatively shown to 
have had onset during service, and service connection under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing 
inception in service) is not established.  

After service, VA records show that in August 1988 the Veteran 
was involved in a motor vehicle accident in July 1988.  At the 
time he complained of pain in the cervical spine, right shoulder, 
lower back, and pelvis.  In December 1991, the Veteran still had 
the same complaints of pain.  The assessment was symptoms not 
consistent with arthritis or fibrofascitis.  In July 1992, with a 
history of painful neck, shoulder, elbows, hands, hips, low back, 
right knee, and foot, the impression was chronic myofascial pain 
syndrome with mild degenerative joint disease.  Also in July 
1992, the provisional diagnosis was fibromyalgia.  

Private medical shows that in August 1992, M.S., D.O., noted that 
the Veteran had a history of chronic myofascial pain syndrome.  
Dr. S. reported noted that the Veteran complained of generalized 
musculoskeletal pain and stiffness, which began in 1971 in the 
upper thoracic and cervical regions, which then progressed into 
the arms and hands and then into the lumbosacral region and right 
leg and foot.  The diagnoses were osteoarthritis, fibrositis 
syndrome, and to rule out some other autoimmune disorder, 
situational depression, and to rule out chronic fatigue syndrome.  

Records of the Maricopa Medical Center show that X-rays in March 
1993 showed degenerative disease affecting the cervical spine, 
pelvis and right hip, and lumbar spine.  In November 1993, the 
diagnosis was chronic generalized pain.  In a statement in March 
1998 to the Social Security Administration, H.H., M.D., noted 
that the Veteran's cervical spine disability began with a motor 
vehicle accident in 1971 and another one in 1989, which caused a 
neck injury, and that the Veteran also currently had leg and back 
pain from disc disease in the lumbar spine.  




H.H., M.D., who had treated the Veteran since 1992, indicated in 
a May 2000 statement that the Veteran had a severe disability due 
to spinal stenosis of the cervical and lumbar spine. 

VA records in November 1998 indicate diagnoses of chronic pain 
for the last six and a half years and diffuse arthralgia.  In 
November 1999, it was noted that the Veteran had low back pain 
for five years.  In May 2004, January 2005, and June 2005, the 
Veteran had a chronic pain syndrome.  In July 2005, the diagnosis 
was polyarticular chronic symmetric arthritis of unclear 
etiology: rheumatoid arthritis versus cppd (calcium pyrophosphate 
dihydrate crystal deposition disease) versus seronegative 
spondyloarthropathy.  In August 2005, the diagnosis was 
polyarticular process, probably rheumatoid arthritis.  
Subsequently the diagnoses were polyarthritis in November 2006 
and chronic myalgias in July 2007.  

Private medical records show that in June 2008 an MRI showed 
multilevel lumbar spondylosis superimposed upon congenital 
central canal stenosis.  

Competency is a legal concept in determining whether lay evidence 
may be considered, in other words, whether the evidence is 
admissible.  Rucker at 74.

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159; 
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is 
competent as to symptoms of an injury or illness, which are 
within the realm of one's personal knowledge, personal knowledge 
is that which comes to the witness through the use of the senses; 
lay testimony is competent only so long as it is within the 
knowledge and personal observations of the witness, but lay 
testimony is not competent to prove a particular injury or 
illness).  

Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).

Although the Veteran is competent to describe muscle and joint 
pain, that which he can sense, symptoms of fibromyalgia and a 
disability of the lumbar spine were not noted, that is, observed, 
in service.  And the Veteran has not asserted that he has had 
symptoms continuously since service.  As there is no competent 
evidence either contemporaneous with or after service that such 
symptoms were noted during service, and as the Veteran has not 
asserted in statements otherwise, the principles of service 
connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997). 

After service, a disability of the lumbar spine, degenerative 
changes by X-ray, was first documented in 1993, beyond the one-
year presumptive period for manifestation of arthritis, 
degenerative changes by X-ray, as a chronic disease under 38 
U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309.

Although the Veteran is competent to describe symptoms of 
multiple muscle and joint pain and low back symptoms, neither 
fibromyalgia nor a disability of the lumbar spine, degenerative 
changes, is a condition under case law that has been found to be 
capable of lay observation, and the determination as to the 
presence or diagnosis of hypertension is therefore medical in 
nature, that is, not capable of lay observation, and competent 
medical evidence is needed to substantiate the claim.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, the 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent); see Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.



Also, under certain circumstances, the Veteran as a lay person is 
competent to identify a simple medical condition, a 
contemporaneous medical diagnosis, or symptoms that later support 
a diagnosis by a medical professional.   Jandreau at 1377 (Fed. 
Cir. 2007).  And, the Veteran as a lay person is competent to 
offer an opinion on a simple medical condition.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing 
Jandreau)).

As the presence or diagnosis of fibromyalgia or a disability of 
the lumbar spine, degenerative changes, cannot be made by the 
Veteran as a lay person based on mere personal observation, that 
is, perceived by visual observation or by any other of the 
senses, neither fibromyalgia nor a disability of the lumbar 
spine, degenerative changes, is a simple medical condition that 
the Veteran is competent to identify.  

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized education, training, or experience 
to offer a diagnosis of fibromyalgia or a disability of the 
lumbar spine, degenerative changes. 

Where, as here, there is a question of the presence or a 
diagnosis of fibromyalgia or of a disability of the lumbar spine, 
degenerative changes, not capable of lay observation by case law, 
and the conditions are not simple medication conditions under 
Jandreau for the reason expressed, to the extent the Veteran's 
statements and testimony are offered as proof of the presence of 
either disability in service or before 1988, the Veteran's 
statements are not competent evidence, and the statements are 
excluded, that is, not admissible as evidence and the statements 
are not to be considered as competent evidence favorable to 
claim.  

As for the Veteran describing a contemporaneous medical 
diagnosis, there is no diagnosis of either disability before 
1988.  As for symptoms described by the Veteran that later 
support a diagnosis by a medical professional, in 1992, Dr. S. 
noted that the Veteran had a history of chronic myofascial pain 
syndrome and he reported that the Veteran complained of 
generalized musculoskeletal pain and stiffness, which began in 
1971 in the upper thoracic and cervical regions.  


A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  For this reason, 
the Board rejects the history recorded by Dr. S as competent 
medical evidence that either fibrositis syndrome or arthritis is 
related to an injury, disease, or event in service.  

To the extent the Veteran has expressed the opinion that 
fibromyalgia and a disability of the lumbar spine are related to 
an injury or disease in service, the Veteran's opinion as a lay 
person is limited to inferences that are rationally based on the 
Veteran's perception and does not require specialized knowledge, 
education training, or experience.   See generally Federal Rules 
of Evidence (Fed.R.Evid.) 701 (opinion testimony by a lay witness 
is limited to inferences which are rationally based on the 
Veteran's perception and does not require specialized knowledge).

Although the Federal Rules of Evidence do not apply to veterans' 
jurisprudence, recourse to the Federal Rules of Evidence is 
appropriate, where the Rules assist in the articulation of the 
Board's reason.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Recourse to the Federal Rules of Evidence is appropriate where 
the Rules assist in articulation of the Board's reasons for 
finding a claim not well grounded.). 

Here the question of the relationship between fibromyalgia or a 
disability of the lumbar spine, degenerative changes, and an 
injury or disease in service is not a simple medical condition as 
the Veteran as a lay person is not competent to declare either 
the presence or diagnosis of either fibromyalgia or a disability 
of the lumbar spine, degenerative changes, based on personal 
observation, so that any inference based on what is not 
personally observable cannot be competent lay evidence.  And it 
is not argued or shown that the Veteran is otherwise qualified 
through specialized education, training, or experience to offer 
an opinion on the relationship between fibromyalgia or a 
disability of the lumbar spine, degenerative changes, and an 
injury or disease in service. 


And in the absence of evidence that establishes an injury or 
disease relative to the claimed disabilities and evidence that 
the claimed disabilities may be associated with an established 
injury or disease in service or to a service-connected 
disability, a VA medical examination or medical opinion is not 
required to decide the claim under 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

It is the Veteran's general evidentiary burden to establish all 
elements of a claim, including the nexus requirement to service 
under 38 C.F.R. § 3.303(d).  38 U.S.C.A. § 5107(a);  Fagan v. 
Shinseki, 573 F.3d. 182, 1287 (2009).  In the absence of 
competent evidence, either lay or medical, the preponderance of 
the evidence is against the claim that fibromyalgia or a 
disability of the lumbar spine, degenerative changes was due to a 
disease, injury, or event in service under 38 C.F.R. § 3.303(d).  
As the preponderance of the evidence is against the claim, the 
benefit of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for fibromyalgia is denied.

Service connection for a lumbar spine disability, degenerative 
changes, is denied.  


REMAND

On the claim for increase for the cervical spine disability, on 
VA examination in August 2010, the VA examiner reported range of 
motion of the cervical spine, but the examiner did not do a 
neurological evaluation because of the Veteran's general 
discomfort.  Under the rating criteria for a disability of the 
spine, any associated objective neurologic abnormalities are 
evaluated separately.  While certain aspects of a neurologic 
evaluation, such as electrodiagnostic testing, may contribute to 
the Veteran's discomfort, there are other signs of neurological 
abnormality that require only visual or tactile observation that 
would not add to the Veteran's discomfort and such findings may 
be adequate to rate any objective neurological abnormalities. 
In light of the foregoing, the Veteran should be afforded another 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
determine the current level of impairment 
due to the service-connected cervical 
strain with traumatic joint disease and 
discectomy. 

The examiner is asked to describe: 

a).  Range of motion in degrees of forward 
flexion of the cervical spine, and any 
additional functional loss due to pain, 
painful movement, weakened movement, 
fatigue, or repetitive movement of the 
cervical segment of the spine.  Any 
additional functional loss should be 
expressed in degrees of loss of forward 
flexion. 

b).  Any objective neurological 
abnormalities in the distribution of the 
affected nerve, such as loss of reflexes, 
muscle atrophy, sensory disturbances, and 
pain as evidenced by the visible behavior 
of the Veteran, as differentiated from any 
other neurological abnormality due to the 
service-connected right shoulder disability 
or to nonservice-connected diabetes.

c).  Any incapacitating episodes 
necessitating bed rest and treatment by a 
physician, and if so, the duration of the 
episodes.

The Veteran's file should be made available 
to the examiner for review.




2.  Upon completion of the foregoing, 
adjudicate the claim.  If the benefit sought 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


